On March 20, 2012, the Defendant was sentenced for Count I: Criminal Possession *46of Dangerous Drugs/Opiate, a felony, in violation of Section 46-9-102(4), MCA, imposition of sentence on Count I is deferred for a period of Three (3) years, Defendant shall receive credit for time served in the amount of 74 days; and for Count II: Criminal Possession of Drug Paraphernalia, a misdemeanor, in violation of Section 46-10-103, MCA, Six (6) months to Missoula County Detention Center with 110 days suspended; on Count II all but time served is suspended, Defendant receive credit for time served in amount of 74 days; sentence on Count II shall run concurrent with the sentence imposed on Count I; and other terms and conditions in the Judgment given on March 20, 2012.
DATED this 29th day of April, 2014.
On July 2, 2013, the Defendant’s prior sentence imposed and pronounced in open Court on March 20, 2012 was revoked. The Defendant was sentenced for Count I: Criminal Possession ofDangerous Drugs/Opiate, a felony, in violation of Section 45-9-102(4), MCA, to Five (5) years to the Montana Women’s Prison, Defendant may apply for admittance to the Elkhom Program while in prison, Defendant shall receive credit for time served in the amount of 413 days; and other terms and conditions in the Judgment given on July 2,2013.
On April 11,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.